UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6145



CARLTON DALE WALL,

                                            Petitioner - Appellant,

          versus


DEAN WALKER,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Paul Trevor Sharp, Magistrate
Judge. (CA-00-807)


Submitted:     May 8, 2001                   Decided:   May 21, 2001


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carlton Dale Wall, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carlton Dale Wall seeks to appeal the magistrate judge’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).*   We have reviewed the record and the magis-

trate judge’s opinion and find no reversible error.     Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the magistrate judge.    See Wall v. Walker, No. CA-

00-807 (M.D.N.C. Jan. 8, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




     *
       The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (2000).


                                  2